 WITNESSETH:
 
WHEREAS, that the present juridical framework, is insufficient and it does not
respond to the interests of the nation, for this reason, it is necessary to
correct and stop environmental, social and cultural damage by means of safe and
efficient regulations, in accordance to the new model of development wished by
the Country.
 
Whereas, the Constitution of the Republic of Ecuador, in Art. 408 establishes
that "Non-renewable natural resources,  and in general, sub-soil products,
mineral deposits and hydrocarbons, and substances obtained from sources
different from soil, including those found in the areas covered by the waters of
the territorial sea and maritime zones, as well as the biodiversity and the
genetic heritage and radio-electric spectrum are inalienable and
non-prescriptible property of the State".
 
WHEREAS, non-renewable natural resources are considered a strategic sector, as
set forth in the Constitution in Art. 313, this way, the State reserves for
itself the right to administer, control, regulate and manage  the strategic
areas, according to the principles of environmental sustainibility, caution,
prevention and efficiency; as well as to delegate the private initiative,
pursuant to Art. 316 of the Constitution of the Republic of Ecuador.
 
WHEREAS, "The State recognizes diverse forms of organization of production in
the economy, and they are communitarian, cooperative, enterprise, public or
private, associative, familial, domestic, autonomous and mixed", as provided in
the Constitution of the Republic of Ecuador in Art. 319.
 
WHEREAS, the State shall promote a better quality of life of the population, and
it shall incentivize those ways of production that preserve its rights and
respect to nature
 
WHEREAS, the State shall guarantee the right to work, recognizing any and kinds
of work, in a state of dependency or autonomy including those of self sustenance
and human care as social productive factors to all workers of any gender.
 
WHEREAS, the State shall promote the development of economic activities by means
of juridical order and political institutions that promote, foment and defend
them, through the accomplishment of the Constitution and the Law.
 
WHEREAS, "The State shall avoid the concentration or monopoly of diverse forms
of organization of production, promoting its redistribution and eliminating
privileges or discrimination in their access," as provided in the Constitution
of the Republic of Ecuador in Art. 334.
 
WHEREAS, the State shall promote and support the development and diffusion of
knowledge and technologies aimed to improve processes of production.
 
WHEREAS, Municipal Governments shall regulate and control the exploitation of
arid and petrified materials, found at the bottom of rivers, lakes, lagoons, sea
beaches and quarries.
 
WHEREAS,the Constitution of the Republic of Ecuador in Art. 395,  sets forth
that "the State shall guarantee a sustainable pattern of development,
environmentally balanced and respectful of the cultural diversity, which
preserves the biodiversity, the capacity of natural regeneration of ecosystems
and ensure the satisfaction of the necessities of present and future
generations,"
 
1

--------------------------------------------------------------------------------


 
ISSUES THIS
 
MINING LAW
 
Title I
 
BASIC PROVISIONS
 
Chapter I
 
GENERAL RULES
 
Art. 1.-  Purpose of this Law.- This Mining Law regulates the exercise of the
sovereign  rights of the Ecuadorian State, in order to administer, regulate,
control and manage the strategic mining sector, pursuant to the principles of
sustainability, caution, prevention and efficiency. Oil and other hydrocarbons
are exempted from this Law.
 
The State shall delegate its participation in the mining sector, to mixed mining
companies which have a majority of capital shares, or to private initiative and
to popular and mutually binding economy, for the prospection, exploration and
exploitation, or processing, smelting and refining, as the case may be, in
addition to local or international trade of mineral substances.
 
Art. 2.- Extent of application.- In order to regulate the previous  article, the
Mining Law hereto establishes norms for the relations of the State with
mixed-economy mining companies; natural persons and legal bodies, foreign or
national, public, mixed , private, , and the ones among themselves, in
connection with the obtaining and termination of  mining rights and the
performance of mining activities.
 
Art. 3.- Residuary rules.- They are applicable in mining affairs, in the
relation State-particular people, and among them, the regulation:
Administrative, Contentious-Administrative; food sovereignty; tax, penal, penal
processing; public companies, associations, civil, civil processing, of
decentralized autonomous governments, cultural heritage and more regulations
governing the Ecuadorian legislation applicable on mining-geologic sector, in
all the corresponding aspects and which are not  expressly regulated by the Law
hereto.
 
Chapter II
 
FORMULATION, EXECUTION, AND ADMINISTRATION OF MINING POLICY
 
Art. 4. - Definition and direction of mining policy. - The definition and
direction of the mining policy of the State corresponds to the President of the
Republic of Ecuador.
 
For the development of said policy, its execution and application, the State
shall act by means of the relevant Ministry and the entities and organisms
determined in this Law.
 
The State shall administer, control and regulate the development of mining
industry, prioritizing the sustainable development and the fomentation of social
participation.
 
Art. 5. - Institutional structure. - The mining sector shall be structured as
follows:
 
a) The relevant Ministry;
 
b) Directorate of the Agency of Mining Regulation and Control;
 
c) The National Institute of Geological and Mining Metallurgic Research; and,
 
d) The National Mining Company.
 
e) The Municipalities in their corresponding competence
 
2

--------------------------------------------------------------------------------


 
Art. 6. - The Relevant Ministry. - Defined by the Presidency of the Republic,
that is the main and planning authority of the mining sector. Said authority is
in charge of the establishment of policies, guidelines and applicable plans in
the corresponding areas for the development of this field, according to the
Constitution and the Law, its regulations and the plans of development
established at a national level.
 
The State shall determine, in accordance to Art. 279 of the valid Constitution
and according to principles of decent life, as well as those of the economic,
environmental, social and cultural necessities, the areas susceptible to mining
exploration and exploitation, prioritizing the rationalization of the use of
natural resources, the generation of new areas of development and the principle
of regional balance.
 
National Mining Policies shall promote at all levels the innovation, technology
and research that allow an local development of the area, for this process the
relevant Ministry shall coordinate with the institutions of science, technology
and high studies in the country.
 
The State shall establish mechanisms of fomentation, technical assistance,
training and financing towards a sustainable development of small scale and
artisan mining.  Likewise, it shall establish systems of incentives for
environmental protection and generation of productive and more efficient units.
 
Art. 7. - Competence of the Relevant Ministry. - The Relevant Ministry is in
charge of:
 
a)
To direct the public policies of the geologic-mining area, the issuance of
agreements and administrative resolutions required in its management

 
b) 
To represent the State in affairs of mining policy;

 
 
c)
Evaluate policies, plans and projects for the development, administration,
regulation and management of the mining sector;

 
 
d)
To execute, in a decentralized way, the defined public policy for the
development of the sector;

 
 
e)
Promote, in coordination with the public and/or private Universities and
Polytechnic Schools, the scientific and technological research on the mining
field;

 
 
f)
To define, in coordination with the entity in charge of national planning, the
National Plan of Development of the mining sector;

 
 
g)
To supervise the accomplishment of objectives, policies and set goals in the
mining area and performed by natural persons and legal bodies public and/or
private;

 
 
h)
To set forth the parameters and markers for the follow-up, supervision and
evaluation of the management of the public companies and inform the Executive
branch about the results of such execution and measurement;

 
 
i)
To create the Consultative Councils which allow the participation of citizens
for the making of decisions on mining policies;

 
 
j)
To grant, administer, and terminate mining rights; and,

 
 
k)
The others set forth in executive laws and decrees in force, as well as in the
Regulation of this Law; Art.

 
Art. 8.-The Agency of Mining Regulation and Control.- It is the technical and
administrative authority in charge of the administration of the exercise of the
state surveillance, auditory, intervention and control of the stages of mining
activity performed by the  National Mining Company, mixed in conformity with the
Law hereto and its Regulations.
 
The Agency of Mining Regulation and Control, an institution of public right,
with legal capacity, administrative autonomy , technical, economic, financial
and its own assets, it is attached to relevant Ministry and it has competence to
supervise and adopt administrative actions that assist the rational and
technical development of the mining resource, for a fair share of the profits
that correspond to the State, as a result of its exploitation, and in addition,
to the accomplishment of the obligations of social and environmental
responsibility assume the title holders of mining rights.
 
3

--------------------------------------------------------------------------------


 
Art. 9. - Attributions of the Agency of Mining Regulation and Control:
 
 
a)
To ensure correct application of present Law, and the correct application of
legal dispositions in mining matters;

 
 
b)
To issue regulations and technical plans for a correct functioning and
development of this sector, in accordance to the Law hereto;

 
 
c)
To issue reports for the granting, preservation and termination of mining
concessions, of authorization for the installation and operation of processing
plants , smelters, refineries, and the celebration of exploitation contracts, by
the relevant Ministry;

 
 
d)
To keep a register and a geological mapping database of the mining concessions
and publish it through electronic and digital means;

 
 
e)
To be informed of, and resolve the appeals brought in connection to the
resolutions issued by the decentralized units;

 
 
f)
To be informed of, and , resolve, in the processes of administrative protection;

 
 
g)
To inspect mining activities performed by title holders of mining rights;

 
 
h)
To survey that in mining activities executed by the holders of mining rights, no
children or adolescents work or labor, according to Art. 43 of the Constitution
of the Republic.

 
 
i)
To sanction according to the Law hereto and its Regulation to mining title
holders, if from the inspection referred to in item h) it would be detected the
presence of children or adolescents working, and to report it to the
Inspectorates of Child Work and other entities in charge of investigating and y
sanctioning according to the  Law.

 
 
j)
To designate an intervener in the cases provided by Law.

 
 
k)
To regulate the concession rights in the mining sector according to this Law and
its regulations, as well as to collect the corresponding amounts of fines and
penalties;

 
 
l)
To exercise the technical control and apply penalties to ensure the correct
application of the policies and regulations of the sector;

 
m)
To open, substantiate and decide the proceedings destined to the imposition of
the penalties set forth in this Law;

 
 
n)
To watch, evaluate and divulge the market trends and the statistics of the
mining area;

 
 
o)
To issue licenses for trading of mineral substances set forth in this Law; and,

 
 
p)
The others that correspond according to this Law and its regulations;

 
The Bylaw of the Agency of Regulation and Control shall determine the competence
of the Regional Agencies, within the framework of the attributions contained in
the Law hereto.
 
Art. 10.-National Institute of Geological, Mining, Metallurgical Research.-
Create the National Institute of Geological, Mining, Metallurgical Research in
accordance to the norms of article 386 of the Constitution of the Republic of
Ecuador as a public institution in charge of performing activities of research,
technological development and innovation on the field of Geology, Mining and
Metallurgy.
 
The National Geological Research Agency is created, it is a specialized
authority of the relevant Ministry in charge of generating, systematizing and
managing the geological information all over the national territory, in order to
promote the sustainable development of mineral resources, prevent the incidence
of geological  threats, and those provoked by man, and support territorial
regulation.
 
The organization and functioning of this Institute, has to conform to the
dispositions of this Law and its Regulations.
 
4

--------------------------------------------------------------------------------


 
Art. 11. - Directorate of the Agency of Mining Regulation and Control. - The
Agency of Mining Regulation and Control shall have a Directorate formed by three
members with no dependence link to this entity. It shall be formed by two main
members and their respective deputies, who need to be knowledgeable technicians
on the subject, appointed by the President of the Republic, and the relevant
Minister or his permanent delegate and his respective deputy, who shall hold the
Presidency of the Directorate.
 
The Directorate shall appoint an Executive Director and it shall establish the
best administrative and financial structure for a correct functioning, and the
attributions of its officers.
 
Art. 12.- National Mining Company.- It is a society of public right with legal
capacity, own assets, with autonomy for its budget, finance, economy and
administration, destined to the management of mining activity for a sustainable
development of the resources subject matter of this Law, pursuant to its
provisions and Regulations. The National Mining Company It is a society of
public right with legal capacity, own assets, with autonomy for its budget,
finance, economy and administration, destined to the management of mining
activity for a sustainable development of the resources subject matter of this
Law, pursuant to its and Regulations. The Public Mining Company is subject to
the regulation and specific control established en Public Company Act, it has to
work displaying parameters of quality and enterprising, economic, social and
environmental criterion.
 
Art. 13. - Administrative Systems.-  The public officers and employees who labor
in the entities and organisms created under this Law, shall be subject to the
Organic Civil Service and Administrative Career Law, and also to the Unification
and Homologation from the public sector, exempting The National Mining Company,
which shall be self regulated according to the Constitution of the Republic.
 
Art. 14.- Jurisdiction and venue.- All national persons or legal entities, local
or foreign who hold titles of mining rights or perform mining activities, are
submitted to laws, judges and law courts in the country. In the case of foreign
natural people and legal entities, it is implied that they shall be subject to
the terms of Art.442 of the Constitution of the Republic.
 
Art. 15. - Public interest. -  Mining is hereby declared as public interest in
all its stages, inside and outside of the mining concessions.  Therefore, any
necessary rights of way shall be established pursuant to the Law hereof, taking
into account the prohibition and exemption items set forth in Art. 407 of the
Constitution of the Republic of Ecuador.
 
Chapter III
 
STATE AUTHORITY AND MINING RIGHTS
 
Art. 16.- Domain of the State over mines and deposits.- Non-renewable  natural
resources, and in general, sub-soil products, minerals and substances obtained
from sources different from soil, including those found in the areas covered by
the waters of the territorial sea, are inalienable and non-prescriptible
property of the State. Said ownership of the State shall be exercised with
independency of the right of property over surface lands that cover mines and
deposits.
 
Exploitation of natural resources and the exercise of mining rights shall meet
the principles of sustainable development, environmental protection, social
participation and responsibility, and with respect for the natural and cultural
heritage of the exploited zones. Their rational exploration and exploitation
shall be performed in function of the national interests, by natural persons or
legal bodies, public companies, mixed or private, local or foreign, granting
mining rights, pursuant to this Law.
 
Exploration and exploitation of mining resources shall be based on a public
environmental sustainability strategy that shall prioritize the audit,
inspection, regulation and prevention of contamination, as well as the promotion
of social participation and citizen surveillance committees.
 
Either direct exploitation agreements or auctions for mining concessions shall
only be performed in those areas defined in the National Plan of Territorial
Development.
 
Art. 17.- Mining Rights.-  Mining rights are those stemmed from the titles of
mining concessions of exploration and exploitation, licenses and permits, as
well as the authorizations to install and operate processing, smelting and
refining plants, and from trade licenses.


5

--------------------------------------------------------------------------------


 
Chapter IV
 
SUBJECTS OF MINING LAW
 
Art. 18. -  Subjects of mining right.-  The subjects of mining right are,
natural persons having full legal capacity and legal entities, local or foreign,
public, mixed or private, communitarian or self-managed, whose business purpose
and function are in conformity with the legal dispositions in force of the
country.
 
Art. 19. -  Domicile of foreigners.- Foreign natural persons or legal entities,
in order to be owners of mining rights, must be domiciled in the national
territory, and they shall receive the same treatment granted to any other
national natural person or local legal body.
 
Art. 20.- Ineligible persons.-  Any party who has conflicts of interest or may
make use of privileged information, such as: natural persons or legal bodies
related to organisms of decision of the mining activity, either through a direct
participation or  their shareholders and relatives in a fourth degree of
consanguinity and second of affinity or former officers of the ministry of
natural resources, ministry of energy and mines or their  immediate relatives of
up to fourth degree of consanguinity and second of affinity  and natural or
juridical persons related to the institutions in charge of taking decisions in
the mining sector, described in Title IV "contracts" Chapter I " of the
capacities, inabilities or nullities" from the Organic Law of the National
System of Public Contracting, among others.
 
Chapter V
 
MINING ACTIVITY
 
Art. 21. - National Mining Activity. -  It is developed by means of public
companies, of mixed economy or private, communitarian, associative and familial
business, of self management or natural persons, in accordance to this Law. The
State performs its mining activities through the National Mining Company, and it
is entitled to incorporate mixed economy companies. Mining activities developed
by public companies, of mixed and private economy and natural persons enjoy the
same corresponding guarantees and they deserve state protection, as established
by the Constitution and the Law hereto.
 
Art. 22. - Juridical Regime of the National Mining Company and the private
concessionaires.- The obtaining and the exercise of mining rights from the
National Mining Company shall be subject to the juridical regime established in
this Law and in accordance to article 316 of the Constitution in force.
Likewise, private concessionaires involved in it shall also be subject to the
provisions of this Law and to the common applicable juridical regulations on
national investment and the development of productive activities in the country.
 
 Art. 23. - The intervener in mining activities. - The intervener shall be
appointed by the Agency of Regulation and Control, an officer who is not under
investigation in the event there is a claim in written from an affected party or
by a legal processing, and it is proved that the concessionaire did not comply
with the legal provisions and other statutes that regulate the mining sector,
and that these violations might generate prejudice to the partners, shareholders
or third parties.
 
The Agency of Regulation and Control, in the administrative act which appoints
the intervener, shall establish the operations and documents that require his
approval and signing. Unless otherwise agreed, the functions of the intervener
shall be confined to making an exact account of the products, machinery and
expenses of the concessionaire in order to present it timely and duly supported;
he shall be in charge of the effective supervision of the works; and he shall
enforce the accomplishments of the duties to all the personnel, administrative
and in the field.
 
The wages earned by the intervener, shall be determined by the Agency of
Regulation and Control, the payment shall be in charge of the title holder of
mining rights through this Regulating Organ.
 
If the claim of the intervener were groundless, the Agency of Regulation and
Control shall reject it and it shall administratively and civilly punish
determined in this Law, without prejudice of penal sanctions set forth in its
respective legal body.


6

--------------------------------------------------------------------------------


 
Chapter VI
 
SPECIAL MINING ZONES AND FAVORABLE ADMINISTRATIVE ACTS
 
Art. 24. - Special Mining Zones. - The President of the Republic has the
authority to declare Special Mining Areas, subject to Art. 407 of the
Constitution of the Republic, to those which show a mining development potential
and are not under concession, with the purpose that the relevant Ministry
through their agencies perform inventories, geological-mining research or other
type of activities with scientific interest, within their respective competence.
The declaration of a Special Mining Area shall be expressly established during
the term of its valid life, which cannot be of over four years; once this term
is expired it shall be rescinded, without a special disposition that declares
it. In any case, the declaration shall respect the legally established rights or
those stemmed from them. No mining concession shall be assigned on said areas
during the term of their validity.
 
During the following four years starting on the date of expiration of the valid
life of a Special Mining Area, the National Mining Company shall have a
preferential right to request mining concessions in said area. Likewise, if
during said four year term, a third party requests a mining concession which
comprises totally or partially lands that have comprised said Special Mining
Area, the National Mining Company shall have a preferential right to grant
mining concessions in said area. The Agency of Mining Regulation and Control
shall work on the proceeding for the exercise of the preferential right in the
terms, conditions and time set forth in the General Regulation under this Law.
 
Mining areas and projects where the Ecuadorian State has performed a prospection
and exploration and studies of pre-feasibility or feasibility, shall be
restituted to it.
 
Art. 25. - Protected areas. - Extracting activities of non renewable resources
in protected areas is forbidden. Exceptionally, said resources shall be
exploited under a fair grounding petition of the Presidency of the Republic, and
after a declaration of national interest by the National Assembly in accordance
to Art. 407 of the Constitution of the Republic of Ecuador
 
Art. 26.- Previous Administrative Acts.- To carry on mining activities mentioned
in the following chapter, in the places set forth as follows, previously
delivered favorable administrative acts with a fair grounding are obligatorily
required by the following authorities and institutions, as the case may be:
 
a)
In all these cases, the approval of the Study of Environmental Impact by the
Ministry of Environment and the report of the damage to environmental areas is
required.

 
b)
From the Municipal Council, within urban zones and according to the territorial
regulation and the plan of economic social cantonal development;

 
c)
From the Ministry of Transport and Public Work, with relation to buildings,
public roads, railways, lifts and, provincial councils in case of bridle paths;

 
d)
From the National Secretary´s Office of broadcasting with relation to radio
stations, antennas and broadcasting installations;

 
e)
From the Ministry of Defense, within areas or military installations or in
adjoining lands, of places used as magazines for explosive or inflammable
material; and within zones located on the official borderlines of the country
and in licensed seaports, sea beaches or ocean bottoms;

 
f)
From relevant Authority of Water in any body of water, such as lakes, lagoons,
rivers or dams or in adjoining areas to those reserved for the capture of water
for human consumption or irrigation, in conformity with the Law that regulates
hydric resources. The present administrative act shall be done in compliance of
the Political Constitution of Ecuador regarding the order of prevalence over the
Right of access to Water;

 
g)
From the National Directorate of Hydrocarbons with relation to oil, gas and
petroleum product pipelines, refineries and other oil installations;

 
h)
From the Directorate of Civil Aviation, with relation to airports or runways or
on their adjoining lands;

 
7

--------------------------------------------------------------------------------


 
i)
From the Ministry of Electricity and Renewable Sources, in areas in which there
are power stations, pylons and main lines of the National Network; and,

 
j)
Mandatorily, From the National Institute of Cultural Heritage in case the zone
of mining prospection may have archaeological traces or of natural and cultural
heritage.

 
Distances and other technical and environmental requirements for said
Administrative Acts shall be established in accordance with the criterion set
forth in the respective regulations issued by relevant administrative
authorities in each case.
 
These administrative acts shall be issued within a maximum period of sixty days
from the date of the petition, they shall be under the responsibility of the
official in charge of issuing administrative acts, and they shall contain
conditions that protect the interest of each institution and the rights and
guarantees of the citizens. Authorities and institutions in charge of issuing
administrative acts, shall not issue additional administrative acts to extend
the deadline for their pronouncement.
 
In case the authorities and institutions before mentioned issue non favorable
administrative acts, the mining concession holder has the option to appeal said
resolution before the relevant Minister, who shall issue his resolution in a
motivated way, except in the case of the provision set forth in item f) which
shall be appealed judicially.
 
Chapter VII
 
STAGES OF MINING ACTIVITY
 
Art. 27. -  Phases of Mining Activity. -  For the purpose of applying this Law,
the phases of mining activity are:
 
 
a)
Prospecting, which consists of the search of traces of new mineralized areas;

 
 
b)
Exploration, which consists of determining the size and form of the deposit, as
well as the content and quality of the mineral present in it. The exploration
can be initial or advanced, and it also includes the economic evaluation of the
deposit, its technical feasibility and the design of its exploitation;

 
 
c)
Exploitation, which comprises the group of operations, works and mining labor
devoted to the preparation and development of the deposit and the extraction and
transport of minerals;

 
 
d)
Ore processing, which consists in a set of physic, chemical and/or metallurgic
processes that the ore mineral  product of the exploitation go through with the
purpose to raise the ore grade;

 
 
e)
Smelting, which consists in the process of fusion of minerals, concentrate or
precipitated from them, with the purpose to separate the ore metal wished, from
other minerals that come along;

 
 
f)
Refining, which consists in technical procedures aimed to convert the metallic
products into metals of high purity;

 
 
g)
Trading, which consists of the buying and selling of minerals or the celebration
of other contracts whose object is the negotiation of any product resulting from
mining activity; and,

 
 
h)
Mine Closure, which consists of the end of mining activities and the subsequent
dismantling of the installations used in any of the previously referred stages,
including environmental repair in accordance to the plan of closure duly
approved by the relevant environmental authority.

 
The State shall foment the industrialization of ore minerals product of the
activities of exploitation, promoting the incorporation of the added value with
maximum efficiency, respecting the biophysics limits of nature.
 
All stages of mining activity imply the obligation to apply a process of
environmental reparation and remedy in accordance to the Constitution of the
Republic of Ecuador and its regulations.
 
8

--------------------------------------------------------------------------------


 
Title II
 
MINING RIGHTS
 
Chapter I
 
PROSPECTING
 
Art. 28.- Freedom of prospecting.- Any natural person or legal body, national or
foreign, public, of mixed or private economy, communitarian and of self
management, except those pronounced forbidden by the Constitution of the
Republic and this Law, have the right to prospect freely, with the purpose to
find mineral substances, except in those areas comprised within the boundaries
of mining concessions, in urban zones, populated areas, archaeological sites,
goods declared of public service and Special Mining Areas. When the case
presents itself, they must obtain the favorable administrative acts referred to
in Article 26 of this Law.
 
Chapter II
 
MINING CONCESSION
 
Art. 29. - Auction sale and public sale for the delivery of mining concession.-
The relevant Ministry shall notice to a public auction for the delivery of any
metallic mining concession. Likewise, it shall present a notice for a public
auction for the granting of any mining areas of expired concessions or those
returned or reverted to the State, where applicants shall participate and
present their respective offers according to the proceeding established by the
General Regulation of this Law.
 
In the annual and multiannual planning by the relevant Ministry, it must contain
differentiated susceptible areas of metal mining concessions for small mining,
artisan mining and on the other side, large scale mining.
 
At the public auction for small scale mining only and exclusively natural
persons or legal bodies placed in these categories, according to the proceedings
and requisites established in this Law and its General Regulation.
 
Natural persons and legal bodies placed in the category of small mining or
artisan miners under no circumstance shall have foreign companies as business
partners or shareholders.
 
Those auctions for mining concessions shall only be performed in those areas
defined in the National Plan of Development, in the section of Territorial
Organization.
 
The General Regulation of this Law shall establish the procedure for the auction
sale and public sale as well as the requisites and conditions for their
participation.
 
Art. 30. - Mining concessions. - The State may exceptionally delegate its
participation in the mining sector through the concessions. A mining concession
is an administrative act which grants a mining title, over which the title
holder owes a personal transferable right, that needs the mandatory
qualification of the suitability of the assignee of said mining rights by the
relevant Ministry, and said concession can be subject to pledge, assignments and
other guaranties foreseen by Law, in accordance to the requisites under the Law
hereto and its General Regulation.
 
The registration of the transference of the mining title shall be done by means
of the Agency of Mining Regulation and Control after having received the
respective notice from the concessionaire informing of the assignment of his
mining rights, in accordance to the proceeding and requisites set forth in the
General Regulation under this Law.  Said act shall be authenticated with the
registration at the Mining Registry including a payment fee equivalent to one
per cent of the transaction.
 
The State, with the corresponding legal reports shall authorize the assignment
of the mining title after at least two years of its granting.
 
9

--------------------------------------------------------------------------------


 
Constructions, installations and other objects affected permanently linked to
mining research, extraction and processing of ore minerals are considered
accessory property of the concession.
 
Legal domicile for tax and company purposes of title holders of mining rights
shall be in the region where the mining concession is located or the one with
larger deposits in case of concessionaires with mining titles in different
Provinces or the main project of exploitation or industrialization. This
obligation has to be paid at the moment of requesting a mining concession and it
shall not be modified without an express authorization of the Agency of Mining
Regulation and Control.
 
Art. 31.- Delivery of mining concessions.- Exceptionally, the State shall
deliver mining concessions by means of an administrative act in favor of natural
persons or legal entities, local or foreign, public of mixed or private economy,
communitarian and of self-management, according to the prescriptions of the
Constitution of the Republic, this Law and its General Regulation.
 
The mining title confers to its holder the exclusive right to prospect, explore,
exploit, benefit, smelt, refine and trade all the ore mineral substances which
exist and can be obtained within the area of said concession, becoming a
beneficiary of the economic profit obtained from said process, within the limits
set forth in the regulation hereto and as long as the title is in good standing,
the mining concessionaire can only perform the activities conferred by these
titles after having complied with the requisites set forth in Art. 26.
 
The mining title shall constitute a title value according to regulations
stipulated by Superintendence of Companies and the Superintendence of Banks,
once the mining deposits found in the concession are duly valued by the Agency
of Mining Regulation and Control within the terms of the Regulation of
Qualification of Mining Resources and Reserves.
 
The granting of non metallic and quarry mining concessions shall not be subject
to auction or public sale referred to in this Law, the General Regulation shall
establish the proceeding for this purpose, said proceeding must include
requirements of technical capacity, economic solvency, amounts of investment,
location, area, deadlines for the development of activities of exploration and
exploitation, processing, social responsibility, and destination.
 
Business cover or laundering shall be penalized pursuant to the Penal Code in
force.
 
Art. 32. - Unit of measure. - For the purpose of applying this Law, the unit of
measure for concessions shall be denominated "mining hectare." This unit of
measurement constitutes a volume of pyramidal shape whose vertex is at the
center of the earth; its outside limit is the surface of the earth and it
corresponds planimetrically to a square of 100 meters on each side, measured and
oriented according to the Mercator Transverse Projection system of ruling used
by the National Topographic Map.
 
An exception to the above mentioned rules constitutes the side of a concession
placed at international borders and/or bordering upon beach areas, in whose case
the concession limit shall be the border line, sea beaches or the protected area
limit, as the case may be.
 
The mining title is susceptible of material division or accumulation within the
limit of one mining hectare at least and five thousand mining hectares at most,
per concession.
 
Technical aspects corresponding to shape, size, relation between minimum and
maximum size of the concessions, orientation, limits, graphics, verifications,
positioning, measures, cadastral systems, and other required by issuance,
conservation and extinction of mining rights will be set forth in the General
Regulation under this Law.
 
Art. 33. - Rights of administrative proceeding for concession.- Those interested
in obtaining mining concessions shall pay the amount of five unified basic
salaries on account of fees for each mining concession application. Such payment
will be made only once. Such payment shall not be reimbursable and it will be
deposited in accordance to the provisions of the General Regulation under this
Law.
 
No application procedure shall be done unless the respective payment receipt is
enclosed.
 
The procedures which demand further obligatory administrative acts shall
included in the General Regulation under this Law.
 
Art. 34. - Patent of preservation of concession.- Only and exclusively, until
March of each year, mining concessionaires shall pay an annual patent of
preservation for each mining hectare, which shall be valid for one calendar year
starting on the effective date of the payment and the amount shall be fixed
according to the scale shown on the next paragraph. Under no circumstance an
administrative or judicial deferral for the payment of such patents shall be
granted.
 
10

--------------------------------------------------------------------------------


 
The patent of conservation from the date of delivery of the concession until
December 31 of the year in which the period of validity of initial exploration
expires, it shall be equivalent to 2.5 per cent of a unified basic salary for
each mining hectare assigned. This patent of preservation shall rise in a
percentage of 5 per cent of a unified basic salary for each mining hectare
assigned for the period of advanced exploration and the period of economic
evaluation of the deposit. During the exploitation stage the concessionaire
shall pay a patent fee of conservation equivalent to 10 per cent of a unified
basic salary for each mining hectare assigned.
 
The first payment of the total amount for the preservation patent fee shall be
made during the first thirty days starting from the date of subscription of the
mining title and it shall correspond to the period of time elapsed between the
date of delivery of the concession and December 31st of said year.
 
An annual patent of preservation for small scale mining of two USD (2) American
dollars per mining hectare is established during the stage of initial
exploration.  On the stage of advanced exploration and evaluation, the fee is
equivalent to four USD (4) American dollars per mining hectare, and in the
period of exploitation, for the area declared in commercial production, it shall
pay ten USD (10) American dollars per mining hectare.
 
Art. 35. - Dimension of Concession and Excess.- Each mining concession shall not
cover an area of more than five thousand adjoining mining hectares.
 
If there is a free space between two or more concessions that does not comprise
a “mining hectare”, such free space shall be called an "excess". This excess
will be granted to the adjacent concessionaire who first requests it.
 
The General Regulation of this Law shall establish the procedure for the
procedure for the application and the issuance of an "excess."
 
Art. 36. - Term of validity and stages of mining concession. - The mining title
shall have a valid term of up to twenty five years; to be renewed for a similar
term of time in the event of a petition in written by the concession holder
submitted to the relevant Ministry, before the date of expiration, and after
having obtained a favorable report from the Agency of Mining Regulation and
Control and the Ministry of Environment.
 
In case the relevant Ministry does not issue a corresponding resolution in a
term of 90 work days from the presentation of said petition, positive
administrative silence shall be produced, in this case the mining title shall be
renewed for ten years whenever warranted by the circumstances of the contract.
Those officials whose omission produced the administrative silence shall be held
administratively, civilly or criminally responsible.
 
The mining concession shall be divided into a stage of exploration and a stage
of exploitation. In turn, during the stage of exploration the period of initial
exploration, the period of advanced exploration and the period of economic
evaluation of the deposit shall be distinguished.
 
Art. 37. - Stage of exploration of the mining concession.- Once the mining
concession is delivered, the respective title holder shall perform exploration
labor in the area of the concession during a term of four years, which shall
constitute the period of initial exploration.
 
Nevertheless, before the expiration of said period of initial exploration, the
mining concessionaire shall have the right to request to the relevant Ministry a
renewal period of up to four years to carry out the period of advanced
exploration, in this case the request shall contain the express relinquishment
to a surface of not less than half the total extension of the originally
delivered concession.
 
The relevant Ministry shall work on said application processing, provided the
mining concessionaire has complied with the minimum activities and investments
in the area of the mining concession during the period of initial exploration.
Once said application is submitted within the terms previously provided, the
relevant Ministry shall issue an administrative resolution declaring the
beginning of the period of advanced exploration. However, in case the relevant
Ministry does not issue the corresponding resolution in a term of 60 work days
from the presentation of the petition, positive administrative silence shall be
produced. Those officials whose omission produced the administrative silence
shall be held administratively, civilly or criminally responsible.
 
11

--------------------------------------------------------------------------------


 
When said period of initial exploration or the period of advanced exploration
ends, as the case may be, the mining concessionaire shall have a period of up to
two years to perform the economic evaluation of the deposit and apply for,
before the date of its expiry, the beginning of the stage of exploitation and
the corresponding celebration of the Contract of Mining Exploitation, in the
terms set forth in this Law. The mining title holder has the right to request to
the relevant Ministry an extension of the period of economic evaluation of the
deposit for a term of up to two years starting from the date of the
administrative act of the reception of said petition, the concessionaire has to
pay an annual patent of preservation for the period of economic evaluation of
the deposit, raised in 50 per cent.
 
In case the mining concessionaire does not apply for the beginning of the stage
of exploitation in these terms, the mining concession shall be pronounced
terminated by the relevant Ministry.
 
Art. 38. - Presentation of exploration reports. Until March 31 of each year and
during the valid life of the stage of exploration of the mining concession, the
concessionaire shall submit to the relevant Ministry an annual report of the
activities and investments on exploration performed on the area of the mining
concession during the last year and a plan of investments for the current year.
These reports shall be submitted duly audited by a qualified professional
certified by the Agency of Control and Regulation within the terms of the
Regulation of Qualification of Mining Resources and Reserves.
 
In the event the concession holder does not comply with said plan of investment,
he shall be able to avoid the lapsing of his mining concession by means of the
payment of an economic compensation equivalent to the amount of the investments
not performed, in the event he has performed investments equivalent to eighty
per cent of said minimum investments. The payment of this compensation shall be
registered in the annual report of activities and investments on exploration
referred to in this article. These amounts have to be duly reflected in the
general balance and the forms presented to Internal Revenue Service (Servicio de
Rentas Internas).
 
The payment of the compensation referred to in the previous paragraph does not
release the concession holder from the obligation to submit that report.
 
Art. 39.- Stage of exploration of the mining concession.- The mining concession
holder has the right to request at the relevant Ministry, during the period of
validity of the economic evaluation of the deposit, the advance to the stage of
exploitation and the subsequent celebration of the Contract of Mining
Exploitation or a Service Contract depending on the rights he is entitled
inherent to the preparation and development of the deposit, as well as the
extraction, transport, ore reduction and trade of its minerals.
 
No mining concessionaire shall be authorized to hold one or more titles which
totalize an area of more than five thousand mining hectares at the start of the
stage of exploitation. Notwithstanding the previous clause, the General
Regulation under this Law shall establish technical criterion for the
establishment of areas of protection of mining projects in a stage of
exploitation.
 
Said request shall have the minimum requisites provided in the General
Regulation under this law and it must be attached to a report duly audited by a
qualified professional within the terms of the respective Regulation. Said
report has to include the payment of rights of administrative proceeding and the
corresponding patents of preservation, as well as the activities and minimum
investments on exploration demanded by Law.
 
The relevant Ministry shall request the mining concession holder that within a
term of thirty days, amplify or supplement the information enclosed to the
request. The information delivered by the mining concession holder shall be
classified as confidential and it shall not be used or revealed to third parties
unless an authorization in written is presented by the title holder.
 
Once said request is submitted within the terms previously provided, the
relevant Ministry shall issue an administrative resolution declaring the
beginning of the period of exploitation. In case the relevant Ministry does not
issue the corresponding resolution in a term of 60 work days from the
presentation of the petition or 30 days from the presentation of the documents
that amplify or supplement the information delivered, positive administrative
silence shall be produced. Those officials whose omission produced the
administrative silence shall be held administratively, civilly or criminally
responsible. In this case, the mining concessionaire shall have free access to
the stage of exploitation directly under the terms of his own request and the
template of the Contract of Mining Exploitation referred to in articles 40 or 41
of this Law, where the terms for this contract shall be agreed.
 
12

--------------------------------------------------------------------------------


 
Notwithstanding the previous clause, in case that as a result of the economic
evaluation of the deposit the mining concessionaire decides not to initiate its
construction and installation, he has the right to request, alternatively, to
suspend the beginning of the stage of exploitation. This suspension shall not
last more than two years from the date of the administrative act that contains
said request and it shall grant right to the State to receive an economic
compensation equivalent to one (1) annual unified basic salary for each mining
hectare assigned, during the valid period of the suspension.
 
In case the mining concessionaire does not request to start the stage of
exploitation or its suspension under these terms, the mining concession shall be
terminated.
 
Chapter III
 
CONTRACTING MODALITIES
 
Art. 40.- Service Contract.- The State, through the relevant Ministry, can
celebrate a Service Contract within the terms and conditions set forth by the
relevant Ministry and those offered by the contracting party or the
concessionaire at the moment of the allocation.
 
Similarly, the Service Contracts have to contain the remuneration of the mining
concession holder, and also his obligations on subjects of environmental
management, presentation of guarantees, relation with the communities, and
activities of partial or total closure of the mine. The template of these
contracts shall be approved by the relevant Ministry by means of a Ministerial
Agreement.
 
In this case, mining concession holder is not obliged to pay the royalties
established in this Law or the taxes derived from windfall gains.
Notwithstanding the previous clause, the Government shall destine the
corresponding economic resources equivalent to 3% of the sale of ore minerals
exploited, to local sustainable projects of development, through regional
governments parochial boards and, if that is the case, to the offices of the
government of indigenous communities, in accordance to the respective
regulation.
 
In general, the mining concession holder has the same rights and duties
established in the case of the contracts of mining exploitation individualized
in the following article.
 
Art. 41.- Contract of Mining Exploitation.- Within the term of six months from
the resolution that declares the beginning of the stage of exploitation, the
mining concession holder shall celebrate with the State, through the relevant
Minister a Contract of Mining Exploitation, which shall contain the provisions,
conditions and terms for the stages of construction and installation,
extraction, transport, and trade of the minerals obtained within the limits of
the mining concession.
 
The template of these contracts shall be approved by the relevant Ministry by
means of a Ministerial Agreement.
 
Similarly, the contracts have to contain the obligations of the mining
concession holder on subjects of environmental management, presentation of
guarantees, good relationship with the communities, payment of royalties and
activities of partial or total closure of the mine including the payment for all
environmental assets corresponding to a period equivalent to the one of the
concession.
 
The Contract of Mining Exploitation shall contain the Base Price for the
application of the standards determined by the Tax Law in force.
 
The contract shall establish the right of the concession holder to suspend the
mining activities subject to the payment of an economic compensation in favor of
the State, in case the technical conditions or of the market bar them to comply
with the terms of time established for each stage and the activities previously
set forth.
 
A mining concession holder shall not be authorized to perform works of
exploitation without the celebration of the respective contract. Notwithstanding
the previous clause, the owner of a mining concession may take possession of
those minerals he may obtain as a result of exploration works.
 
During the development of activities of the exploitation stage, the mining
concession holder shall comply with the valid environmental regulations and
shall not perform these activities without the corresponding Environmental
Permit. The resolution of differences and/or controversies subject matter of
these contracts shall only submit to the judges of the Judicial Department of
Ecuador or an authority of arbitration in Latin America.
 
13

--------------------------------------------------------------------------------


 
Art. 42. - Half yearly reports of production. - At the start of the exploitation
stage of the deposit, title holders of mining concessions have to present at the
relevant Ministry, on a half yearly basis, audited reports regarding their
production in the previous calendar semester, according to technical guidelines
prepared by the Agency of Mining Regulation and Control, on January 15 and July
15 of each year. These reports shall be subscribed by the mining concession
holders or their legal representative and their technical consultant who shall
accredit his professional capacity in the fields of Geology and/or Mining.
 
Audits and technical verifications of said reports shall be performed by
Universities or Polytechnic Schools with Departments or Schools majoring in
Geology, Mines, Science of Earth and /or the Environment with a sufficient
technical capacity to prepare such report, evaluation or trial; or professionals
and/or firms certified by the Agency of Mining Regulation and Control.
 
The costs that demand the intervention of the entities that practice said
evaluations shall be exclusively for account of the concessionaire.
 
Art. 43.- Mining or metallurgical residues .- It is understood as those residues
and tailings, discarded ore or rock, rubble, debris, washings, sweepings,
scoria, slag, and waste resulting from mining or metallurgical activities.
 
Mining or metallurgical tailings or residues become an accessory part of the
concession, processing plant, or smelter to which they belong even though they
may be located out of their boundaries. The concession holder can make free use
of them.
 
Art. 44.- Concession of abandoned residues.- The right to process ore mineral,
smelt, refine or trade abandoned mining or metallurgical residues is granted
along with the rights delivered to the mining concession title holder over any
other mineral substances that may be found in them within the limits of the
concession solicited according to the prescriptions of this Law.
 
The mineral-metallurgic residues are considered to be abandoned:
 
a) When they come from a terminated mining title;
 
b) They belong to a plant of processing or smelter whose permit is expired or it
has not been in operation for a term of 2 years, except in cases of a force
majeure or accident duly justified in the available time period; and,
 
c) When it is not possible to determine their ownership status.
 
Previous to the issuance of a requested mining concession, the Agency of Mining
Regulation and Control shall certify the existence of any of the previously
referred cases.
 
Chapter IV
 
PROCESSING PLANTS, SMELTERS AND REFINERIES
 
Art. 45.-  Authorization for the installation and operation of plants.- The
relevant Ministry is empowered to authorize the installation and operation of
plants of processing, smelting and refining mineral ore to any natural person or
legal entity, local or foreign, public, of mixed economy or private,
communitarian and of self management who requests it under this Law and its
General Regulation. To be a mining concession title holder is not a requirement
to file said petition.
 
For small scale mining, the State shall authorize the operation of processing
plants of ore minerals, constituted exclusively by crushing and milling, with an
installed capacity of 10 tons a day and processing plants; that include
crushing, milling, flotation and/or cyanidation with a minimum capacity of 50
tons a day.
 
Natural or juridical persons who request the permit of installation and
operation of processing plants, smelter or refining, need to obtain the
respective Environmental Permit, even if they are concession holders.
 
In order to obtain the permit, according to the environmental legislation in
force and the General Regulation to this Law the following requisites are
established.
 
Art. 46. - Rights of mining concessionaire for the installation of plants. -
Title holders of mining concessions are authorized to install and operate plants
of processing, smelting and refining, under the agreement of their concessions,
without the necessity to request the permit set forth in the previous clause, as
long as said plants be destined to process their own ore minerals. Processing of
mineral ores not extracted in their concession shall require the respective
authorization.
 
14

--------------------------------------------------------------------------------


 
Art. 47. - Half-yearly reports. -  Title holders of plants of processing,
smelting and refining shall submit to the relevant Regional Technical Agency of
Mining Regulation and Control half-yearly reports about works done, jointly with
a summary of investments and works done, the production obtained and the
technological results of the operation.
 
Art. 48. - Rights and Obligations. -  The title holders of ore reduction plants,
smelters and refineries enjoy the rights referred to in Title III, Chapters I &
II, and are subject to compliance with the obligations referred to in Title IV
of this Law in the extent considered applicable.
 
Chapter V
 
TRADE OF MINERAL SUBSTANCES
 
Art. 49. - Right of Free trade. - Mining concession holders may freely
commercialize their production either locally or abroad.
 
Art. 50. - License of trade.-Natural persons or legal bodies who are not title
holders of mining concession and trade or export metallic minerals or export
non-metallic minerals should obtain the corresponding permit at the relevant
Ministry according to the Regulation under this Law. Any concessionaire who
trades in metallic minerals or exports non-metallic minerals, originated from
another concession must also obtain said license or permit.
 
This permit is not necessary for those natural persons or legal bodies trading
in non-metallic mineral substances within the country, as well as jewelry
artisans.
 
Art. 51. - Term of validity of the permit and renewal. - Trading permits given
to natural persons or legal entities engaged in the activities mentioned in the
preceding Article will be valid for a period of three years. These permits are
non-transferable and can be renewed for similar periods in accordance with the
Regulation under this Law.
 
Art. 52. - Register of Traders. - The Agency of Mining Regulation and Control
shall keep a register of all those involved in the trade of metallic minerals
and of those involved in the export of metallic and non-metallic minerals with
the purpose to keep statistical data of local trade as well as the export of
these mineral substances and also as a measure to ensure the compliance of the
obligations established in this Law.
 
Art. 53. - Duties of traders. -  Those legally authorized to trade in mineral
substances must:
 
 
a)
Become withholding agents according to the tax code in force;

 
 
b)
File detailed declaration forms indicating all withholdings and deductions made;
and,

 
 
c)
Send half-yearly reports to the Relevant Ministry in regards to the origin,
volume and value of their purchase; destination, volume and value of sales; any
taxes withheld of any other statistical information required by said authority.
These reports shall be filed in simplified forms issued for this purpose by the
Agency of Mining Regulation and Control.

 
Art. 54. - Revocation of License. -  Failure to comply with of any of the
obligations mentioned in the previous Article shall result in the cancellation
of the trading permit without prejudice to the corresponding liabilities.
 
Art. 55. - Illegal trade of ore minerals. -  The following is considered illegal
trade of mineral substances:
 
 
a)
Mining concession holders that trade domestically in metallic minerals or export
metallic or non-metallic minerals all originated from other concessions, without
the license required in Art. 50; and;

 
 
b)
Miners who sell metallic minerals to people or entities not authorized to trade
in them.

 
Art. 56. - Illegal Exploitation of Mineral Substances.–- Those activities of
people who exploit illegally mineral substances operate, work and perform mining
activities in any phase without a mining concession title, including artisan
miners who do not have the legal corresponding permit are defined as illegal
exploitation.
 
15

--------------------------------------------------------------------------------


 
Art. 57.-  Legal Penalties.-  Illegal exploitation or trade of mineral
substances shall be punished by the administrative authority through the
confiscation of the machinery, equipment and mineral substances involved in the
act, and a fine equivalent to the total cost of the minerals extracted
illegally, without prejudice to legal actions derived from these violations.
These penalties are to be applied to any mining subject. A due process is
guaranteed.
 
Damage to the environment and the ecosystem and biodiversity produced as a
consequence of illegal exploitation or invasions, they shall be considered an
aggravation at the moment of the dictation of the resolutions in connection with
the administrative assistance process.
 
TITLE III
 
RIGHTS OF TITLE HOLDERS OF MINING CONCESSIONS
 
Chapter I
 
RIGHTS IN GENERAL
 
Art. 58. - Continuity of Work. - Mining activities can be suspended in the case
of land invasion, or when the security of the health and life of mining workers
demand it, or of those communities located near the perimeter of the area where
mining activity is being performed, according to the General Regulation under
this Law, or in the event the Civil Defense demands it, or when noncompliance of
Environmental Permit be verified by the relevant environmental authority. In any
case, the provision of suspension of mining activities shall be issued,
exclusively, by the relevant Minister, by means of a motivated resolution.
 
The mining concessionaire obstructed to normally carry out his mining works
because of duly proved Force Majeure or Act of God shall request to the relevant
Ministry, the suspension of the concession term during the period of said
impediment. For this purpose, the relevant Ministry, through a motivated
resolution shall admit or deny that request.
 
Art. 59. - Construction and Complementary Installations. - The title holders of
mining concessions may build and install within their concessions: plants of
processing, smelting and refining, tailings ponds, buildings, camps, storage
areas, pipelines, pumping stations, conveyors, maintenance shops, electric
lines, reservoirs, communication systems, roads, railroads, and any other local
transportation systems or installations, ditches, piers, and other shipping
systems, as well as to perform necessary activities for the development of their
operations and other installations, subject to the provisions under this Law,
the valid environmental regulations and other relevant legal provisions, after a
mutual agreement with the owner of the surface estate or, after having been
granted the necessary easements, according to the Constitution, this Law and its
General Regulation.
 
Art. 60. - Water management and incorporation of easements. -  The granting of
mining concessions in general and the authorization to install treatment plants,
smelters, and refineries require the authorization of the National Secretary´s
Office of Water and it has the implicit right to the use of water and the right
to benefit from any easements that are necessary, in accordance with the
proceedings established in the Law.
 
Art. 61. - Permit for the use of waters. - Mining concessionaires who obtain the
authorization of the relevant authority of Water shall submit before the
relevant Ministry the technical study that justifies the feasibility of the
works to be done approved by the relevant authority of Water.
 
The water fountains used during mining works can be used by the mining
concessionaire, with the authorization of the Authority of Water, with the
obligation to remove them, observing the requisites, permissible limits and
technical parameters established in the applicable environmental legislation.
 
Chapter II
 
ILLEGAL INTRUSION, ADMINISTRATIVE PROTECTION, INVASION OF MINING AREAS AND
 OPPOSITIONS
 
Art. 62. - Claim of Intrusion. -The holders of mining concessions or artisan
mining permits are forbidden to intrude with their works into another concession
without permission of their owner. The claim of intrusion into mining works
should be submitted to the relevant Ministry, accompanied by the concession
title as well as the updated certification of payment of patent fees. The
General Regulation under this Law shall determine the proceeding to follow.
 
16

--------------------------------------------------------------------------------


 
Art. 63. - Administrative Assistance. - The title holder or legal owner of a
mining right may request through the Public Ministry the restraint of illegal
mining activities, whether in process or imminent, according to the rights of
assistance granted under this Chapter.
 
The State, by means of the Agency of Mining Regulation and Control, shall give
assistance to mining title holders under the law for reasons of intrusion,
illegal occupancy, dispossession, or any other act that may impede the free
exercise of their mining activities.
 
Art. 64. -  Eviction warrant.- The Agency of Mining Regulation and Control, on
fair grounding of the petition filed by the complainant shall issue an warrant
of eviction to the illegal occupant of the mining area which is the object of
the case . The illegal occupant has 3 days to comply voluntarily, at which point
removal by force is authorized.
 
If in spite of the previous warning, the illegal occupant does not leave the
area, The Agency of Mining Regulation and Control, at request of the
complainant, shall order eviction by force. This dislodgement will be the
responsibility of the relevant Police authority in the province.
 
Art. 65.- Legal penalties to invaders of mining areas.- Those persons with the
intention of obtaining benefit for themselves or for third parties, individually
or collectively, by illegally occupying mining concessions, or by violating the
rights of the State or of the holders of mining titles, shall be penalized with
a fine of two hundred unified basic salaries, the confiscation of tools,
equipment and production obtained, without prejudice to the request of
administrative protection and penal sanctions required by the case.
 
Art. 66. -  Formulation of oppositions.- Title holders of mining concessions may
oppose the granting of concessions when the requests for said concessions are
allegedly superimposed on their own existing concessions.
 
Title IV
 
OBLIGATIONS OF MINING TITLE HOLDERS
 
Chapter I
 
OBLIGATIONS IN GENERAL
 
Art. 67. -  Labor obligations.- Labor force obligations contracted by the title
holders of mining rights with their workers shall be of their exclusive
responsibility and under no circumstance they shall become responsibility of the
State.
 
On the other hand, in case of those workers involved in mining activities, they
shall receive only 3 per cent of the shares as established in this Law. The
amount left shall be paid to the State, to be destined, only and exclusively, on
projects of social investment of health, education and housing, through their
regional departments in the area of the mining project. Said projects have to be
harmonized with the National Plan of Development.
 
In the case of small scale mining workers, they shall receive 10% of the
profits, and 5% left shall be destined for the State.
 
Any form of illegal practice related to workers of mining activity is
prohibited.
 
Art. 68.-  Industrial-mining security and hygiene.- Mining rights title holders
have the obligation to preserve the physical and mental health and the life of
their technical personnel and their workers by applying industrial and mining
security and hygiene regulations set forth in the legal provisions and
regulations, providing, in addition, hygienic and comfortable conditions of
lodging, at the work camps, according to the plans and specifications approved
by the Agency of Mining Regulation and Control and the Ministry of Labor.
 
Mining concessionaires must have a valid and approved Bylaw of Mining Security
and Health, according to the regulation that in this purpose shall be issued by
the relevant Ministry and the Ministry of Labor and other pertinent Regulations
dictated for this purpose by the corresponding institutions.
 
Art. 69. - Prohibition of child labor.- Labor of children or adolescents in any
position, in any mining activity is banned, pursuant to item 2 of Art. 46 of the
Constitution of the Republic. Noncompliance of this disposition shall be
considered an aggravated infraction and it shall be penalized with a fine set
forth in the General Regulation under this Law; and, in case of recurrence, the
relevant Ministry shall declare the lapsing of the concession, the termination
of the contract or artisan permits. In case of women labor, they shall receive a
special treatment in accordance to the Regulation under this Law.
 
17

--------------------------------------------------------------------------------


 
Art. 70. -  Compensations.- The holders of mining concessions  are obliged to
perform their work by means of methods and techniques that minimize damage to
the soil, the environment, natural or cultural heritage and adjacent concessions
and, in any case, compensate any damage or harm they may be caused in the course
of their work.
 
Noncompliance of the methods and techniques referred to in the previous item
shall be considered as a cause of suspension of mining activities; in addition
to the corresponding penalties.
 
Art. 71. - Conservation of benchmarks. -The holders of mining concessions are
under the obligation to preserve the benchmarks; failure to comply shall result
in a fine to be established by the relevant Ministry in accordance with
provisions set forth in the General Regulation under this Law.
 
Art. 72. - -Alteration of benchmarks. - The holders of mining concessions may
not alter or move the benchmarks denoting the limits of their concessions;
failure to comply shall result in a fine to be established by the relevant
Ministry without prejudice to the penal liability arising in the event they have
acted maliciously, according to the dispositions of Article 580 of Penal Code,
any person who tear down, alter or move benchmarks of mining concessions shall
also be punished by law.
 
Art. 73. - Maintenance of and access to registrar`s offices.  -The holders of
mining rights must:
 
a)
Keep accounting records, financial records, technical registers, employment
registers, production statistics, records of materials consumed and energy used
and others which adequately reflect the progress of their operations; and,

 
b)
Facilitate the access of functionaries duly authorized by the Relevant Ministry
to the records and registers referred to above, so as to evaluate the mining
activity performed.

 
After this information is submitted to the relevant Ministry it shall be
declared public, within the legal framework established by the Law in force.
 
Art. 74. -  Inspection of Installations -  The holders of mining rights are
obliged to permit the inspection of their installations and operations by
officials duly authorized by the relevant Ministry, the Ministry of Environment
and its agencies. Said inspections shall not interfere in any circumstance the
normal performance of the mining works.  In the event of refusal or obstruction
to the inspection, the official in charge shall inform to the relevant
Ministry`s local agency, which is able to suspend the mining activities.
 
Art. 75.-  Employment of local personnel  The holders of mining rights are
obliged to use Ecuadorian personnel in a proportion of not less than 80% for the
development of their mining works. In the percentage left the specialized
Ecuadorian technical staff shall be preferred, if there are no local
professionals who meet this requirement, foreign personnel shall be hired, and
they have to comply with the Ecuadorian legislation in force.
 
Art. 76. -  Training of Personnel.-  The holders of mining rights are obliged to
have training and permanent preparation programs for their personnel at all
levels. Said programs have to be periodically reported to the relevant Ministry.
 
Art. 77. -  Support to local employment and training of technicians and
professionals.-  Mining concession holders shall preferentially hire those
workers who live in the surrounding localities and zones of the mining projects
and they shall maintain a policy of human resources and social well-being to
integrate the families of the workers.
 
Likewise, in their operation plans and in coordination with the Agency of Mining
Regulation and Control they should also admit into their mining operations
students of secondary schools and colleges in order to do practical work in the
field of mining and related disciplines, providing them with the necessary
facilities.
 
18

--------------------------------------------------------------------------------


 
Chapter II
 
PRESERVATION OF THE ENVIRONMENT
 
Art. 78.-  Environmental Impact Studies and audits.- The holders of mining
concessions and plants for processing, smelting and refining before the start of
mining activities in the different stages must prepare and submit environmental
impact studies and environmental management plans to prevent, mitigate, control,
rehabilitate and compensate environmental and social impacts derived from their
activities; such studies should be approved by the Ministry of Environment, in
order to be receive the respective Environmental Permit.
 
No mining activities of advanced exploration, exploitation, ore reduction,
smelting, refining and mine closure shall be authorized unless they have the
respective Environmental Permit issued by the Ministry of Environment.
 
In order to process the presentation and qualification of the studies of
environmental impact and the plans of environmental management and the granting
of environmental permits, and any other administrative aspects, permissible
limits and demandable technical parameters shall be those established in the
environmental regulation in force.
 
All of the stages of mining activity and their reports demand the submittal of
economic guarantees as set forth in the environmental legislation in force.
 
The terms of reference and the contests for the elaboration of studies of
environmental impact, plans of environmental management and environmental audits
shall be prepared, mandatorily by the Ministry of Environment and other relevant
public institutions, these attributions shall not be delegated to private
institutions.
 
Expenses incurred by the Ministry of the Environment under these terms of
reference and contests shall be afforded by the concessionaire.
 
The holders of mining rights are obliged to submit an annual environmental audit
that allows the controlling entity the monitoring, surveillance and verification
of the accomplishment of environmental management plans.
 
Art. 79. - Treatment of Water. -After having obtained the authorization from the
National Secretary´s Office of Water the holders of mining rights can use water
in their work and processing, and they have to return it to its original course,
lake or pond from which it was taken, free from contamination or complying with
the environmental and Water´s regulations in force, so as not to affect the
constitutionally recognized rights of the people and those of the nature.
 
The water treatment to be applied must guarantee its quality and the compliance
of the parameters of environmental quality; it must be set forth in the
respective environmental impact study in accordance to the relevant Laws and
their regulations.
 
Reutilization of water, through systems of recirculation is a permanent
obligation of the concession holders.
 
Failure to comply this provision shall result in penalties that may lead to the
lapsing of the concession or revocation of the permit.
 
Art. 80. - Reforestation. - If the mining activity requires performing works
that demand the clearing and lumbering of trees, the holder of the mining right
will be obliged to proceed to reforest with native species the area according to
the environmental regulation and the environmental management plan.
 
Art. 81.- Accumulation of Residues and prohibition of waste dumping.- Title
holders of mining rights and artisan miners in order to accumulate
mining-metallurgic residues they have to adopt strict measures of caution that
avoid the contamination of the soil, water, air and/or biota of the  places
where they are deposited, in all their stages including the stage of closure,
building installations such as waste dumps, waste fillings, tailings ponds or
dams or other infrastructures technically designed and build that guarantee a
safe and  long term management.
 
Dumping of debris, tailings or any other not treated waste, from any mining
activity, on rivers, gulches, lagoons or other places where risks of
contamination are present is prohibited.
 
Failure to comply this provision shall result in penalties that may lead to the
lapsing of the concession or revocation of the permit.
 
Art. 82. - Preservation of Flora and Fauna. - Environmental impact studies and
the plans of environmental management shall contain information about the
species of flora or fauna existing in the zone, as well as the respective
measures of impact mitigation.
 
Art. 83. - Waste Management. -  The management of waste, solid, liquid residue,
and gaseous emissions produced by mining activity within the national territory
must comply with the Constitution and the environmental regulation in force.
 
19

--------------------------------------------------------------------------------


 
Art. 84. - Protection of the Ecosystem. -Mining activities in all their stages
have to contain environmental protective measures, in compliance with the
Political Constitution of the Republic of Ecuador and the environmental
regulation in force.
 
Art. 85.-Closure of mining operations - Title holders of mining concessions
should include in their annual programs of activities with regard to the plan of
environmental management, information of investments and activities for the
partial or total closure of operations and for the rehabilitation of the area
affected by mining activities of exploitation, processing, refining or smelting.
 
Likewise, in a term of not less than two years after the total closure of
operations for mining activities of exploitation, processing, refining or
smelting, the mining concession holder must submit before the Ministry of the
Environment, for its approval, a Plan of Closure of Operations that includes the
recovery of the area, a plan of verification of its accomplishment, social
impacts and the guarantees set forth in the environmental regulation in force;
as well as a plan of incorporating to new ways of economic development.
 
Art. 86. - Environmental Damages. -For all those legal effects derived from the
application of dispositions of this article and especially those of the valid
environmental regulation the relevant environmental authority is the Ministry of
Environment.
 
Environmental violations against the cultural heritage and damage to third
parties shall be penalized in accordance to the Political Constitution of
Ecuador and the penal and civil law in force.
 
Failure to comply with any of the obligations mentioned in this Chapter shall
result in administrative sanctions to mining concession holders and bearers of
the respective permits by the relevant Ministry, without prejudice to civil and
penal actions brought. These administrative sanctions may include the suspension
of mining activities of said operation or their lapsing.
 
The proceeding and requisites for the application of said penalties is set forth
in the General Regulation under this Law.
 
Chapter III
 
SOCIAL MANAGEMENT AND PARTICIPATION OF THE COMMUNITY
 
Art. 87. - Right to information, participation and consultation.- The State is
the authority in charge of the execution of the processes of participation and
social consultation through the corresponding public institutions and the
regulation in force. Said competence is not transferable to any other private
authority.
 
These processes aim to promote the sustainable development of mining activity,
respect for the environment, the social participation in environmental affairs
and the development of communities located in the surrounding areas of influence
of a mining project.
 
In case a process of consultation results in a majoritarian opposition from the
respective community, the decision to develop the project shall be adopted by a
resolution motivated by the relevant Ministry.
 
Any mining concession holder must respect the right of people to the access to
information processes, participation and consultation in environmental
management of mining activities.
 
For any process of consultation, the Ministry of Finance shall provide the
respective budget through the relevant Ministry.
 
Art. 88. - Process of Information. - From the moment a mining concession is
issued and during all of its stages, the concession holder, through the State,
shall inform with accuracy to the relevant authorities, local governments,
communities and entities that represent social or labor interests, regarding the
possible impacts, not only positive but also negative, of mining activity.
 
The environmental authority shall give free access to environmental and social
studies, formally filed, as well as the reports and technical resolutions issued
by the relevant authority, as determined by the Law.
 
Art. 89. - Process of Participation and Consultation.- Citizen participation is
a process whose final purpose is to consider and incorporate the criterion of
the community to social and environmental management of a mining project, said
process shall be performed in all the stages of mining activity, within the
framework of proceedings and mechanisms set forth in the Constitution and the
Law.
 
20

--------------------------------------------------------------------------------


 
Art. 90. - Special Procedure of Consultation to the Peoples. - The processes of
citizen participation or consultation have to consider a special procedure of
consultation to indigenous communities, people and their nationalities,
beginning with the principle of legitimacy and representation through their
institutions, for those cases in which mining exploration or exploitation be
performed in their own land and ancestors` territories and when said labors may
affect their interests. In compliance with Art. 398 of the Constitution of the
Republic.
 
 Art. 91. - Claims of Environmental and Social Damage and Threats. - Any mining
activities that generate social or environmental impacts shall be subject of
legal proceeding by means of any natural person or legal body before the
Ministry of Environment, after the accomplishment of the formalities of a claim,
such as signature and rubrics recognition.
 
The Ministry of Environment shall adopt timely measures that avoid environmental
damages when there is a scientific certainty that they are a result of mining
activities.
 
In case of doubt about the environmental damage as a result of any action or
omission, the Ministry of Environment in coordination with the Agency of
Regulation and Control shall adopt protective, efficient and timely measures
that shall simultaneously and in the same providence order the practice of
actions in order to prove the damage.
 
Chapter IV
 
PAYMENT OF ROYALTIES
 
Art. 92. - Royalties of Mining Activity.- The State, is the owner of
non-renewable natural resources, and it has the right to receive the payment of
royalties from the mining concession holders who perform labors of exploitation,
in accordance to this Chapter.
 
Royalties paid by mining concessionaires shall be established based on a
percentage of the production and shall be paid half-yearly in the months of
March and September of each year. The amounts from royalties have to be duly
reflected in the half-yearly reports of production and the general balance
submitted to (Servicio de Rentas Internas) Internal Revenue Service.
 
Art. 93. - Royalties on exploitation of minerals. - The mining concessionaire
has to pay a royalty to the State, which shall participate in an amount not
smaller than the concessionaire who exploits it, the amount of royalties cannot
be less than 5% of the total value of the sales, in addition, they shall
contribute with 12% of the profits of the workers, 25% of income tax, 12% of the
tax to added value and 70% of windfall gains.  In the Contract of Mining
Exploitation, the Concession Holder and the State shall agree the percentage of
royalties taking into account the technical and economic background of the
project, and the standard references of the international market.
 
60% of these royalties shall be destined for productive projects and of local
sustainable development through municipal government offices and parochial
boards and, if required, to authorities of the Government of indigenous
communities and /or local surrounding territories. These resources shall be
allocated prioritizing the needs of the communities located in areas of
influence affected directly by the mining activity.
 
Holders of small scale mining rights shall pay for royalties 3% of the sales of
the main and secondary minerals, taking into account standard references of the
international market.
 
The amounts of royalties, plus legal benefits such as income tax, value added
tax, patents and other taxes, shall justify the implementation of Art. 408 of
the Constitution of the Republic. Evasion of the payment of royalties shall
constitute a cause of lapsing, without prejudice to civil and penal effects
stemmed.
 
The percentage of royalties for the exploitation of non metallic minerals shall
be estimated based on the costs of production.
 
The regulation under this Law and the contract of Mining Exploitation shall
establish the parameter for the payment of royalties, as well as the requisites
for its distribution.
 
21

--------------------------------------------------------------------------------


 
Title V
 
RELATIONS OF THE HOLDERS OF MINING RIGHTS AMONG THEMSELVES AND THE OWNERS OF
THE LAND
 
Chapter I
 
PERMITS AND EMERGENCY OPERATIONS
 
Art. 94. -  Permission to Neighbors.- The holders of mining concessions and
processing, smelting and refining plants shall permit neighboring holders access
to their adjoining parcels installations, galleries or pits in the following
circumstances:
 
a)
When there is a well-founded danger that the work being performed could give
rise to any damage to the adjacent mine;

 
b)
When cave-ins or weakening in the galleries, pits and other installations can be
repaired more easily and quickly from the neighboring galleries, pits, or
installations, even if it is necessary to open temporary means of access. In
every case the costs shall be for the exclusive account of the beneficiary; and

 
c)
When there is a suspicion of intrusion.

 
If this permission is denied, the interested party can have recourse to the
relevant Ministry to obtain it.
 
Art. 95. - Damage Due to Accumulation of Water. - When damage or harm is being
done by the accumulation of water on a nearby or adjacent concession, the
injured party should require in writing that the one that is causing the damage
drain this accumulation out fully within 48 hours, without prejudice to any
indemnity for damages.
 
The cost of draining out this accumulation shall be for the exclusive account of
the one causing damage but the injured party may cover the cost, with right to
reimbursement.
 
The injured party may have recourse to the relevant Ministry to have this item
be applied, as well as to inform about it to the National Secretary´s Office of
Water.
 
Art. 96.- Use of Underground Water in adjacent mining concessions.- The holders
of mining rights may use underground water discovered in an adjacent mining
concession if the discoverer is not making use of it, in compliance with the Law
of Water which regulates hydric resources and environmental control guidelines.
 
Chapter II
 
INTRUSION
 
Art. 97. - Prohibition of Intrusion. -The holders of mining concessions are
forbidden to intrude with their works into or onto another concession without
permission of their neighbor. Any unauthorized intrusion obliges the party doing
it to stop work and pay the value of the minerals he has extracted, deducting
the cost of their extraction and pay an indemnity for any harm caused.
 
Art. 98. - Suspension of Work. -  In the event of a report of intrusion, the
relevant authority, and the Agency of Mining Regulation and Control shall order
the suspension of labors in the zone de litigation and dictate the corresponding
resolution for said controversy.
 
Art. 99. - Criminal intrusion. -Intrusion which exceeds 20 meters, measured from
the boundary of the concession, shall be presumed criminal. Similarly, the
intrusion shall be considered criminal in case those works suspended are
restarted after the suspension warrant issued by the Agency of mining Regulation
and Control In these cases, the amount to be paid for the minerals extracted or
their return shall be done with no deduction and without prejudice to the penal
responsibility of those who intrude.
 
22

--------------------------------------------------------------------------------


 
Chapter III
 
EASEMENTS
 
Art. 100. - Classes of easements.-  From the moment a mining concession is
incorporated or a plant for processing, smelting and refining is authorized, the
surface lands are subject to the following easements:
 
 
a)
To be occupied to the full extent required by the installations and construction
belonging to the mining activity.  The mining concession holder shall
mandatorily pay to the owner of the land an amount for the use of easements, as
well as the corresponding payment for the damages and prejudice they cause. In
case the parties do not agree, the Agency of Mining Regulation and Control shall
determine the amount;

 
 
b)
Transit, water conduit, rail lines, landing strips, ferries, ramps, conveyor
belts and all other systems of transport and communication;

 
 
c)
Those established in the Electric Regime Law for the case of installations of
electrical service; and,

 
 
d)
Others necessary for the carrying out of mining activities.

 
 
e)

 
Art. 101. - Voluntary Easements and Agreements. - The holders of mining rights
may agree with the owners of the land on the extent of terrain they need for
their constructions and installations for the adequate exercise of their mining
rights, either in the stages of exploration or exploitation, as well as for
their installations and buildings, exclusively destined to mining activities.
 
In case of zones belonging to Cultural Heritage, for the granting of easements
they need to have the authorization of the National Institute of Cultural
Heritage in accordance to the conditions established in the administrative act
issued by said Institute.
 
Art. 102. - Easements of Neighboring Concessions. - To give or provide
ventilation, drainage or access to other mining concessions or to processing
plants, smelters or refineries, easements may be constituted on adjacent
concessions or on free areas.
 
Art. 103.-Constitution and Extinction of Easements. -  The incorporation of an
easement on lands, free areas or concessions is essentially transitory; its
exercise and the indemnities to which it gives rise shall be established by
mutual agreement between the parties, celebrated in a Public Deed and recorded
in the Mining Register kept by resolution of the Agency of Mining Regulation and
Control. These attributions are set out Mining Register.
 
These easements expire with the mining rights and cannot be utilized for
purposes different from those belonging to the respective concession or plant;
they may be extended or reduced according to the activities or requirements of
the concession or the plant.
 
Art. 104. - Indemnity for Damage. -Easements are constituted after determination
of the amount of indemnity for any harm they cause to the owner of the land,
building or concession on which they are set and may not be exercised until the
value thereof is agreed.
 
Art. 105. - Expenses of incorporation of easements. - The costs involved in the
incorporation of these easements shall be of the exclusive account of the
concessionaire benefited or the owner of the plant.
 
Title VI
 
EXTINCTION OF MINING RIGHTS
 
Chapter I
 
EXPIRATION OF THE TERM OF THE CONCESSION
 
Art. 106. - Expiration of the term - The mining concession and the permits shall
be considered terminated for the expiration of the term established or its
deferral.
 
The Agency of Mining Regulation and Control shall order the annulment of the
respective registers once the term of valid life of a mining concession expires,
if the mining concessionaire has not requested to begin the stage of
exploitation or the renewal of the term of concession in the framework of an
Agreement of Mining Exploitation, in the terms provided in the terms of this
Law.
 
23

--------------------------------------------------------------------------------


 
Chapter II
 
REDUCTION AND RELINQUISHMENT OF THE CONCESSION Art.
 
Art. 107. - Faculty of Concessionaires. - At any time during the valid life of a
mining concession, its title holders may reduce or relinquish them totally
according to the established proceeding of this Law AND ITS GENERAL REGULATION,,
provided such relinquishments or reductions do not affect the rights of third
parties.
 
The relinquishment shall result in the cancellation of the respective registers,
leaving the mining area of said concession free. In case of a reduction, the
registry of the area which remains in possession of the mining concessionaire
shall be recorded.
 
Chapter III
 
EXPIRATION OF CONCESSIONS AND PERMITS
 
Art. 108. - Lapsing of Concessions. - The relevant Ministry is authorized to
declare the lapsing of mining concessions and permits in case their title
holders have not complied with the duties set forth expressly in this Chapter.
 
The process of lapsing might be legally initiated by the relevant Ministry
through the request of the Ministries related to mining activity, and it shall
be subject to the provisions, requisites and proceedings determined for this
purpose by the General Regulation under this Law.
 
The technical and legal decision shall be considered the base for the
declaration of lapsing by the Agency of Mining Regulation and Control.
 
Once the mining concessionaire is notified, the mining concessionaire shall be
given, for only one time, a term of 30 days to discharge the cause of lapsing or
to accomplish with the pending obligation, with the payment of a fine equivalent
to twenty five unified basic wages. This right to resolve the noncompliance that
constitutes a cause of lapsing shall not be applied in the cases set forth in
articles110, 115, 116 and 117.
 
Art. 109. - Effects of lapsing - Lapsing terminates the mining rights. With
exception of the cause established in article 117, it is not necessary to have a
previous legal sentence for the declaration of lapsing, and it shall produce its
effects on the effective date of its notice.
 
Art. 110.-Lapsing for debt service default Mining concessions lapse when their
owners have ceased to pay the patent fees, royalties and other rights or taxes
established in this Law.
 
Art. 111. - Lapsing for failure to present exploration reports or failure to
comply with the minimum investment requisite.- It is a cause of lapsing the
failure to submit exploration reports to the relevant Ministry of the annual
report of the activities and investments on exploration performed in the area of
the mining concession.
 
Art. 112. - Lapsing for failure of presentation of production reports.-The
mining concession shall lapse in the event their title holders fail to present
within the term set forth in Art. 42, the audited reports on their production.
 
Art. 113. - Lapsing for exploitation without title and for presentation of false
information.- A mining concession shall lapse in case their title holder
performs labors of exploitation, directly or indirectly, before the celebration
of the respective Contract of Mining Exploitation.
 
Likewise, a mining concession shall lapse in case their reports under this Law
contain forged information or if they intentionally alter their technical and
economic conclusions.
 
The technical and legal decision shall be considered the base for the
declaration of lapsing by the Agency of Mining Regulation and Control.
 
Art.  114. - Intentional alteration of benchmarks.-Malicious alteration of
benchmarks duly proved, shall constitute a reason of lapsing of the mining
concession.
 
Art. 115. - Lapsing for Declaration of Environmental Damage. - The relevant
Ministry is duly authorized to declare the lapsing of mining concessions in case
their activities produce a serious and permanent environmental damage, without
prejudice to the liability of the concession holder to repair the environmental
damage caused.
 
24

--------------------------------------------------------------------------------


 
The declaration of environmental damage in the technical and legal aspects,
shall be given by means of a resolution issued by the Ministry of Environment,
in accordance with Art. 78 of this Law. In the event of damage to hydric
resources because of mining activities, the declaration of environmental damage
shall be the attribution of the National Water´s Office.
 
The proceeding and requisites for the declaration of environmental damage shall
be set out in the General Regulation under this Law.
 
Art. 116. - Lapsing for Damage of Cultural Heritage of the State. -  The
relevant Ministry, after a favorable technical report from the National
Institute of Cultural and Natural Heritage, is authorized to declare the lapsing
of mining concessions in case their activities produced a serious and permanent
damage to the cultural heritage of the State, in accordance with the
Constitution of the Republic and the Law of Cultural Heritage.
 
The proceeding and requisites for the declaration of cultural heritage damage
shall be set forth in the General Regulation under this Law.
 
Art. 117. - Lapsing for Human Rights Violations. -  The relevant Ministry, after
a sentence or resolution issued by a relevant judge who determines human rights
violations, either by the concession holder or his representative, as well as
his subcontractors and specially the security guard companies who act on
behalf of the concession holder or his representative, and it is needed a
sentence dictated by a competent judge who determines violation of human rights.
 
Art. 118. - Ineligibility to request mining concessions. - Any natural person or
legal body who had loses their status of mining concessionaires due to failure
in the accomplishment of one or more legal or contracting duties derived from
the mining concession, shall not be able to obtain a concession in those areas
covered, totally or partially, for the original concession, for a term of three
years starting on the issue of the corresponding administrative act of lapsing
of said concession.
 
Art. 119. - Responsibilities and Penalties. - Public workers who fail to comply
with one or more of the legal duties established in this Law, shall respond
administratively, civilly and criminally of said noncompliance.
 
Likewise, those professionals in charge of providing legal, technical, economic
or environmental information to relevant authorities shall be civilly and
criminally responsible for the presentation of forged or malicious information.
 
Chapter IV
 
NULLITY OF MINING RIGHTS
 
Art. 120. -  Revocation of mining concessions.-  Those mining titles of
concessions assigned under violation of the terms set forth in this Law shall be
revoked. In addition those concessions assigned superimposed on another that is
legally valid and registered, shall be null in the extent of the superimposed
section, providing that the effects of lapsing are not produced.
 
Art. 121. -  Declaration of nullity.- The relevant Ministry shall be informed of
and resolve the nullity of a mining concession for a complaint of affected
holders of mining rights or third parties. The nullity produces the return of
the mining to the mining concessionaire who has a preferential right, or as the
case may be to the State, leaving it free.
 
Art. 122.-  Right of property on mining goods.-  In the event of termination of
mining rights, the former title holder shall not lose his right on buildings,
machinery, installations and other elements of work, which can be withdrawn at
his own expense.
 
 
25

--------------------------------------------------------------------------------

 
 
Title VII
 
MINING CONTRACTS
 
Chapter I
 
APPLICABLE STANDARDS AND REQUISITES OF CONTRACTS
 
Art. 123.- Applicable regulations.-  Contracts entered between concession
holders, or by and between them with third parties, related to mining rights and
activities, are ruled by Art. 125 of this Law and also by regulations of private
right, in the extension they are not opposed to the Law.
 
Art. 124.-Requisites.-  Mining contracts, in order to be considered valid, must
be executed by means of a public instrument and record it at the Mining Register
in charge of the Agency of Mining Regulation and Control and comply with all the
requisites set forth in this Law. All contracts have to be published on the web
page of the Mining Register.
 
Chapter II
 
ASSIGNMENT, TRANSFER, AND IRREVOCABLE PROMISE OF SALE
 
Art. 125. - Nontransferable rights.- Mining rights, in general, may be assigned
or transmitted among living parties or by reason of death, in the same way as
real estate, with the authorization of the Agency of Mining Regulation and
Control. Said transfer is perfected by the registration in the corresponding
book of the Mining Registry governed by the Agency of Mining Regulation and
Control; the registration rights shall be set forth in the General Regulation of
this Law.
 
The assignment and transfer of rights of a mining concession shall be declared
void and it shall not have any value if there is no authorization from the
Agency of Mining Regulation and Control, without prejudice to the declaration of
lapsing in accordance with this Law.
 
Art. 126.-Irrevocable Promise. - It is permitted to celebrate contracts of
irrevocable promise of cession or transfer of rights and shares in a mining
concession or, in general, in relation to any other mining rights, complying
with the requisites and duties set forth in the previous article.
 
In this type of contract it is facultative for the promising assignee to
celebrate the definitive contract or not, but is mandatory for the promisor to
celebrate said definitive contract.
 
Art. 127. - Non-Rescindable Contracts for gross loss. -  Contracts of cession,
transfer or exchange of rights and shares on mining titles and other mining
rights cannot be rescinded on grounds of excessive injustice.
 
Chapter III
 
CESSION, TRANSFER, AND PLEDGE
 
Art. 128.-   Assignment in Guaranty - .-  The universally valid rights which
derive from mining concession and the plants for processing, smelting, and
refining may be mortgaged in the same manner as any other real estate.
 
Assignment contracts in guaranty over the above mentioned buildings shall be
recorded by means of a public instrument in the Mining Registry in custody of
the Agency of Mining Regulation and Control.
 
Art. 129. - The Pledge. - It is permissible to constitute liens on the personal
property destined for the operation of the concession and on the mineral
substances extracted from the deposit.
 
Pledge Contracts have to be recorded within the provisions of the registration
of concessions in the Mining Registry kept by the Agency of Mining Regulation
and Control.
 
Art. 130. - Legal actions.-The creditor may take legal action that lead to the
auction of the encumbered estate according to articles 128 and 129.  Judicial
authorities shall not be empowered to interrupt mining work.


26

--------------------------------------------------------------------------------


 
TITLE VIII
 
JOINT OWNERSHIP, MINING COOPERATIVES AND ASSOCIATIONS DEDICATED TOMINING
ACTIVITIES
 
Chapter I
 
JOINT OWNERSHIP, MINING COOPERATIVES AND ASSOCIATIONS DEDICATED TO MINING
ACTIVITIES
 
Art. 131.-Incorporation of Joint ownership on a mining concession. -  Presents
itself when the State grants a mining title to various natural persons who have
requested it in a single document, subject to the pertinent provisions of the
Law herein.
 
Art. 132. - Responsibility of Joint owners. -  Joint ownership does not imply
the existence of a legally incorporated company.  Joint owners are jointly
liable for the obligations derived from their condition of mining title holders.
 
Joint owners shall appoint a common solicitor by means of a public instrument
registered at the Mining Registry. Should it not be possible, the notice
delivered to one of them shall take effect as legal notice to each.
 
Art. 133. - Rights and duties of cooperatives, micro companies and associations.
-  .-Cooperatives micro companies and associations dedicated to performing
mining activities enjoy the same rights and have the same obligations as this
Law establishes for the holders of mining rights and may enter into association
with, and celebrate all types of mining contracts with, natural persons or legal
bodies, local or foreign.
 
Title IX
 
SPECIAL REGIMES
 
CHAPTER I
 
  ARTISAN AND SUSTAINABLE MINING
 
Art. 134.-Artisan mining It is the activity considered the product of
individual, familial or associative mining work as a sustaining activity
authorized by the State as it is set forth in the Law and its Regulation, it is
characterized by the use of tools, hand devices or portable machines destined to
the obtaining of minerals whose commercialization en general hardly allows to
afford the basic needs of the person or family group that performs it, and when
it has not required an investment of over fifty basic unified wages.
 
In the event of the association of three or more artisan miners, their
investment shall be of three hundreds unified basic wages with a previous
technical, economic, social and environmental report by the Agency of Mining
Regulation and Control.
 
The relevant Ministry shall issue permits for a valid term of up to ten years in
order to perform artisan mining; to be renewed for a similar term of time in the
event of a petition in written by the concession holder submitted to the
relevant Ministry, before the date of expiration, and after having obtained a
favorable report from the Agency of Mining Regulation and Control and the
Ministry of Environment. Artisan mining permits shall not affect the rights of a
mining concession holder with a valid title; notwithstanding the foregoing,
mining concession holders shall be able to authorize the performance of artisan
mining works within the area of their concession by means of mining agreements
that comply with the environmental and mining regulations and in accordance to
the special regulation to be issued for this purpose.
 
The Agency of Mining Regulation and Control is empowered to regulate the
exploitation of minerals and applicable mining safety standards, and it shall
create a detailed register of the people who perform this activity.  For the
verification and compliance of environmental protective regulation, the relevant
environmental authority is the Ministry of Environment.
 
Artisan miners are exempted to pay royalties.
 
27

--------------------------------------------------------------------------------


 
Failure to comply with this law and its Regulation shall result in the
revocation of the permits. The assignee shall operate the negative
administrative silence.
 
Art. 135. Revocation of artisan mining rights. - The permits of artisan miners
shall be revoked, in the form and conditions set forth in title VI, chapters I
and III of this Law.
 
Art. 136. - The relevant Ministry shall promote special programs of technical
assistance, environmental management, mining security, training and professional
training to small scale mining, for this purpose they can count on the support
of Universities and Polytechnic Schools that have the corresponding majors on
those areas.
 
Chapter II
 
SMALL SCALE MINING
 
Art.- 137.- Incentive to national mining production.- In order to foment
employment, the elimination of sub-employment and unemployment, and promote the
productivity and competitiveness, the accumulation of scientific and
technological knowledge, the State through the delegation of private initiative,
cooperatives and associations of popular and joint economy, shall promote the
development of national mining under the special regime of small mining,
guaranteeing the right to perform said activity individually and collectively
under principles of solidarity and social responsibility.
 
Art. 138. - Small scale mining .- Small scale mining consists in the activity
which in reason of the area of concessions, volume of processing and production,
amount of investments, capital and technological conditions, must have:
 
a)
A capacity installed of exploitation and/or processing of up to 300 metric tons
a day.

 
b)
A capacity installed of production of up to 800 cubic meters a day, with
relation to mining of non metallic material or quarry.

 
Natural persons or legal bodies that perform small scale mining works have to be
tile holders of a mining concession for small scale mining and they shall comply
with the special provisions of Chapter II. In any extension not regulated by
special rules, the general contents of this Law and its General Regulations
shall be applied.
 
The relevant Ministry shall promote special programs of technical assistance,
environmental management, mining security, training and professional training
for small scale miners. The Ministry of Environment shall promote special
programs of environmental handling in small scale mining.
 
Art. 139.-Concessions for Small Scale Mining -The State shall issue small mining
concessions in favor of natural persons or legal entities according to the
prescriptions of this Law and its General Regulation, which shall establish a
special regime for small scale mining.
 
Small scale mining concessions shall be granted by the relevant Ministry in
accordance to the established proceeding in the Regulation and confers to its
holder the personal and exclusive right to prospect, explore, exploit, benefit,
smelt, refine and trade all the mineral substances which exist and can be
obtained within the area, with no more limits than those stated in this Law.
 
Art. 140. - Register.- In order to have access to the rights and benefits set
forth in this chapter to mining title holders, they must register their status
of small scale miners, before the mining administrative authority of the
relevant Ministry.  The proceeding and requisites shall be set forth in the
General Regulation under this Law.
 
Art. 141. - Obligations. - Mining concessionaires that perform small scale
mining activities have to comply with the obligations of mining concessionaires
contained in the Title IV of this Law.
 
Small scale mining title holders are subject to the accomplishment of the
environmental regulations in force and to the approval of the training programs
promoted by the National Institute of Geological Research.
 
28

--------------------------------------------------------------------------------


 
Chapter III
 
CONSTRUCTION MATERIALS
 
Art. 142. - Construction material concessions. - The State, through the relevant
Ministry, shall assign concessions for the exploitation of surface clays, sands,
rocks and other materials of direct use in the construction industry, with the
exception of river basins, lagoons, sea beaches and quarries which shall be
governed by the limitations set forth in the General Regulation of this Law, and
it shall also define what is understood as construction materials and their
amounts of exploitation.
 
According to Art. 264 of the Constitution in force, each Municipal Government
shall assume the jurisdiction to regulate, authorize and control the
exploitation of arid and petrified materials, found at the bottom of  rivers,
lakes lagoons, sea beaches and quarries, which in accordance with the General
Regulation that shall establish the requisites, limits and proceedings for the
effect. The exercise of the competence shall be done according to the
principles, rights and obligations set forth in Municipal Ordinances issued in
this regard. No conditions or obligations other than those set forth under this
Law shall be established.
 
Art. 143. - Rights and Obligations of the concessionaire of construction
materials. - The concessionaire shall be authorized to explore said materials
without the celebration of a Mining Exploitation Contract; the exploration shall
be done after the celebration of said Contract and it shall include the
easements required for a suitable exercise of the rights of his concession.
 
Notwithstanding the previous clause, the owner of the surface land shall have
the first option to purchase the requested concession that coincides with the
area he owns. If the owner of the estate, as a free and voluntary act, assigns
the authorization for a concession on the land he owns, this authorization
implies the waiver to the first option to be assigned a concession on said
estate.
 
On the other hand, the construction material concessionaires have to comply with
the obligations derived from Articles 38, 41 and 42 Chapter I of Title III and
Chapters I, II, III and Title IV of this Law. They also have to pay for the
royalties stipulated in this Law for small scale mining.
 
Art. 144. - The free exploitation of construction materials for public works. -
The State in a direct way or through its contractors can freely exploit the
construction materials destined for public works in non assigned or assigned
areas.
 
In consideration of the public and social benefit, these exploitation works
shall be authorized by the relevant Ministry. The valid term for this
exploitation shall be issued only and exclusively based on the technical
requirements of production and in the term that these public works take.
 
Said material shall be exploited only and exclusively in benefit of those public
works target of the free exploitation. Their use in other purposes shall
constitute an unlawful act which shall be submitted to the stipulations of this
Law.
 
The State contractor shall not include in his costs the amounts corresponding to
the materials of construction freely exploited.  In the event of proving the
free exploitation for other purposes, he shall be sanctioned with a fine
equivalent to 200 basic unified wages and in case of recurrence with the
termination of the contract for said public work.
 
Free exploitation concessions, are subject to the accomplishment of all the
provisions of this Law, especially those of environmental nature.
 
Those contractors who exploit free exploitation areas are required to the
accomplishment of the Plan of Environmental Management.
 
Chapter IV
 
NON METALLIC MINERALSArt. 145. - Exploitation of Non Metallic Minerals. - The
exploration and exploitation of non metallic mining have to comply with the
general regulations applicable to mining concessions in the terms set forth by
this Law, including the payment of royalties.
 
The General Regulation of this Law shall define the characteristics of non
metallic substances and the method of participation of the State in the profits,
pursuant to item 2 of Art. 408 of the Constitution of the Republic.
 
29

--------------------------------------------------------------------------------


 
The interest of the State shall be taken into account in regard of the use of
said non metallic minerals in the construction of works of infrastructure of
national benefit.
 
 Chapter V
 
MINING ACTIVITIES ON THE SEA BED
 
Art. 146.-Research and operations on the sea bed .- The exploitation of mineral
substances of any kind in marine waters and on the sea bed is in charge of the
National Institute of Geological, Mining and Metallurgical Research, and the
National Mining Company which may celebrate special agreements of research and
service contracts, respectively with natural persons or legal entities, local or
foreign companies subject to the requisites and conditions established in the
Special Regulation which shall be dictated by the President of the Republic for
these purposes.
 
Title X
 
TAXATION AND ECONOMIC DISPOSITIONS
 
Art. 147.-  Accelerated depreciation.- Title holders of mining rights who have
celebrated a Mining Exploitation Contract, are authorized to request Internal
Revenue Service (S.R.I) a special treatment of accelerated depreciation for
those fixed assets which have a shorter useful life as a consequence of the
larger wearing away produced in the operation of a mining project. Internal
Revenue Service (S.R.I) after a previous report presented by the Agency of
Control shall approve or reject the petition.
 
Assets susceptible of accelerated depreciation are those listed in the General
Regulation under this Law.
 
Art. 148. - Simplified Tax Regime for small scale artisan miners. -Small scale
artisan miners can adopt the Simplified Tax Regime for the Income Tax and the
Value Added Tax in the conditions, terms and requisites set forth in the
Internal Tax Law.
 
Art. 149. -Gold purchase. - Gold purchase by Banco Central del Ecuador has a
zero taxed rate.
 
Title XI
 
ADMINISTRATIVE, CONTENTIOUS ADMINISTRATIVE AND COACTIVE JURISDICTION
 
Art. 150. - Jurisdiction and venue.- The Agency of Mining Regulation and Control
shall exercise jurisdiction and competence on mining with the functions and
attributions conferred on them by the present Law and its General Regulation.
 
Any controversies that may arise between those subject to mining law and
administrative authorities on mining matters shall be resolved by the District
Tribunals of Contentious Administrative Affairs.
 
In any case the provisions in regard with the jurisdictional guarantees shall be
observed, jointly with the action of protection, of access to public information
and rights of protection set forth in the Constitution of the Republic.
 
Art. 151.-Coactive jurisdiction. - Internal Revenue Service (Servicio de Rentas
Internas) shall exercise coactive power for the collection of patent fees,
taxes, overdue payment surcharges, fines and other charges such as processing
costs derived from collection.
 
Title XII
 
PROCEDURES FOR WAIVER AND RELINQUISHMENT OF MINING RIGHTS
 
Art. 152. - Waiver and relinquishment of mining rights.- Rights to one or more
mining hectares contained within a mining concession may be waived and
relinquished only when this waiver does not prejudice the rights of third
parties. Total or partial waive and relinquishment shall be subject to the
General Regulation.
 
Art. 153. - Voluntary or contentious venue- Relinquishment constitutes a process
of voluntary jurisdiction, which can become conflictive if such act is appealed
by third persons claiming damage.
 
Art. 154. - Request of waiver. -  The petition for the waiver shall be presented
to the relevant Ministry in the corresponding jurisdiction and contain an
express request to order the cancellation or modification of the respective
registrations, depending if the waiver is total or partial. The General
Regulation shall also set forth the requisites and proceedings for its
proceeding and resolution.
 
30

--------------------------------------------------------------------------------


 
Art. 155.-Authentication.-  After the approval of the waiver, it shall be
registered in a Notary´s Office and it shall be recorded in the Mining Register
kept in custody of the Agency of Mining Regulation and Control.
 
Art. 156. - Rights of third parties.- If it appears from the initial papers that
the waiver affects or might affect the rights of third parties, the relevant
authority shall order the wavering party to evidence by public instrument their
consent to the waiver.
 
If there is no consent from third parties, the relevant Ministry´s official
shall order that third parties be noticed by publication, one time only, in a
newspaper of national circulation, and if there is any, of local circulation.
 
Art. 157. - Opposition. -  Legal means for objecting to an attempt to resign
shall include the following: promissory sale contracts, mortgage, financing,
lease, exploitation, contracts of sale of minerals, and embargoes in regard with
the concession which includes the mining hectares waived.
 
In the submittal of a claim of opposition, the administrative proceeding shall
be performed before the relevant Ministry; their decision may be appealed to the
superior authority within 5 days of the notification of the parties involved.
 
Art. 158. - Approval of waiver.- Once the resolution approving the modification
of the area is approved and recorded in the Mining Register, the waiving party
shall provide a certified copy to the Regional Ministry´s Office of Mining for
the modification of the National Concession Map.
 
GENERAL DISPOSITIONS
 
FIRST.- In the event that radioactive minerals or substances are found in
economically exploitable concentrations as a result of any activity described in
this law, the owner of the mining right has to report the finding immediately to
relevant Ministry.
 
SECOND. - The failure to comply these provisions established by Law shall be
punishable by the relevant Ministry with the imposition of a fine of no less
than 20 minimum monthly salaries and no more than 500 plus 0.1% of investment
depending to the gravity of the infraction. Without prejudice to any other legal
or penal action that could result from these actions.
 
The right to defense of the alleged violators shall be respected in every case.
Fines will be deposited in legally established agencies to receive such funds.
 
THIRD. - The Internal Revenue Service (Servicio de Rentas Internas) shall
collect the values corresponding to Patents and Royalties referred to in this
Law, and it is invested with all the faculties and attributions granted by the
Law of Creation and the Tax Code for the collection of taxes, including the
coercive jurisdiction ruled in the Tax Code.
in Ecuador and this Law.
 
FOURTH. - Those administrative acts that were terminated or expired, as effect
of Mandate No. 6, are executed.
 
FIFTH. - Any environmental damage shall generate objective responsibility.
 
SIXTH. - Any and all kind of mining activity in zones declared ancestral
territories of the people in freewill isolation is banned, in accordance to the
provisions set forth in the Constitution of the Republic.
 
SEVENTH. - Public officials and workers who are responsible of administrative
silence shall be administratively and civilly penalized, depending on the
gravity of their violation. If the assumptions of criminal responsibility of the
official whose omission generated administrative silence are proved, legal
action can be brought against the official involved.
 
In case the relevant Ministry does not issue a corresponding resolution in the
terms set forth in this Law, positive administrative silence shall be produced,
which shall be substantiated judicially at the relevant Contentious
Administrative Tribunal.
 
EIGHTH. -  In the Province of Galápagos no mining activity shall be performed
with exception of the free exploitation of construction materials.
 
31

--------------------------------------------------------------------------------


 
TRANSITORY DISPOSITIONS
 
FIRST. - Mining concession title holder who preserved their concessions under
Art. 8 of the constituent Mandate No. 6 shall keep their mining rights and are
authorized to restart their activities.  In the term of 120 days, starting on
the effective date of the respective regulations all mining concessionaires have
to regularize and harmonize their proceedings in accordance with the regulation
hereof.
 
In the case of owners of processing plants presently in operation, they have to
adapt them to the regulation in force within a year starting on the effective
date of this Law.
 
The failure to comply with this disposition shall terminate the mining title,
and consequently the lapsing of the mining concession or a processing plant
granted before the present Law.
 
SECOND.- After publishing  this Law in the Official Register, the President of
the Republic through an executive decree shall dispose the practice of the
administrative acts for the integration, organization, regulation and control of
the organisms created in it, in the meantime the National Directorate of Mining,
Regional Directorates of Mining and  the Directorate of Mining Environmental
Protection shall exercise temporarily the attributions and functions of the
Agency of Mining Regulation and the National Directorate of Geology the
functions of the National Institute of Geological, Mining and Metallurgic
Research, as long as  they do not oppose to the regulations of this Law.
 
THIRD.-In the term of 90 days, Land Registrars starting on the effective date of
the respective regulations have to submit to the Agency of mining Regulation and
Control all the information and original files of mining concessions registered
and any other proceedings concerning mining activities. Acts and proceedings to
be performed at the Mining Register shall be subject to the regulations of the
Law of Registry, in the extent they are considered applicable.
 
FOURTH. - In the term of 120 days, starting on the effective date of the passing
of the new Law, the respective regulations shall be promulgated.
 
FIFTH. - In the term of 90 days, starting on the effective date of the passing
of the new Law, the Ministerial Agreement shall be issued by the relevant
Ministry containing the conditions and terms of time for the restitution of the
mining areas and projects referred to in Art. 25, final item.
 
SIXTH. - In a term of time of 180 days starting on the effective date of this
Law, the Executive shall send to the National Assembly the Project of Law of
Fomentation, Participation and Training to Small Scale and Artisan Mining.
 
SEVENTH. - In a term of time of 180 days the Executive shall send the
independent regulations to guarantee safety, health and the environment in the
zones of Josefina, Portovelo and Nambija.
 
EIGHTH. - In the term of 180 days starting on the effective date of the passing
of the new Law, the relevant Ministry shall conduct a census of artisan miners
who lack of the authorizations to perform mining activities and who can prove
that they worked at least two years before the conduction of said census in
order to be regularized.
 
NINTH.- Processing plants that on the effective date of this Law have the
permits and are in operational status with the capacity installed below to the
one provided above shall be authorized to continue with their operations after
obtaining the environmental permit in the terms determined by this Law and its
Regulations.
 
FINAL DISPOSITIONS
 
FIRST.- Derogations: Abolish the Mining Law 126 published in the Official
Register Oficial No. 695, supplement of May 31, 1991 and its regulations and the
Law Decree 2000 of the Law for the Promotion of Investment and Citizen
Participation, published in the Supplement of the Official Registry No. 690 of
August 18, 2000 and all legal provisions that oppose to the present Law.
 
SECOND.- Termof Validity.- This law will  become effective upon its publication
in the Official Register. Its provisions shall prevail over other general and
specific laws until such time that another law is passed to change or repeal
this Law. In consequence, laws or decrees that contradict this precept or those
established in the Constitution shall not be applicable.
 
32

--------------------------------------------------------------------------------


 